IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00293-CR

JOSE MANUEL GONZALEZ,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2016-666-C1


                          MEMORANDUM OPINION


      C.S., the child victim of both continuous sexual abuse and indecency, as charged

in this case, shot and killed herself the day after she received a subpoena to testify at

Appellant’s trial; she was fourteen years old.

      The jury found Appellant guilty on each count of the two-count indictment in this

case. On the first count, continuous sexual abuse of a young child, the jury assessed

Appellant’s punishment at confinement for life. It assessed Appellant’s punishment on
the second count of the indictment, indecency with a child by contact, at confinement for

twenty years; it also imposed a fine of $10,000. The trial court ordered that the sentences

were to be served consecutively. We affirm.

        Because C.S. was not available to testify at trial, and because the trial court believed

that her absence was due to Appellant’s wrongdoing, the trial court admitted prior

statements that C.S. had made to others. That is the subject of Appellant’s first issue on

appeal: “The trial court violated Gonzalez’s right to confrontation as guaranteed by the

Sixth Amendment and Article 1, Section 10 by granting the State’s Motion for Forfeiture

by Wrongdoing and Admitting multiple pieces of physical evidence and testimony about

the prior statements of [C.S.].”

         In Appellant’s second issue on appeal, he asserts that the trial court erred when

it denied his unsworn motion for continuance.

        There is no challenge to the sufficiency of the evidence except as it relates to the

elements that must be shown to allow for admissibility under the doctrine of forfeiture

by wrongdoing. Therefore, we need not detail the evidence except for context and except

as it goes to the issue of the trial court’s admission of C.S.’s prior statements.

        “In all criminal prosecutions, the accused has a Sixth Amendment right to be

confronted with the witnesses against him.” U.S. CONST. amend. VI; Gonzales v. State, 195

S.W.3d 114, 116 (Tex. Crim. App. 2006). The Texas Constitution contains a like provision.

TEX. CONST., art. 1, § 10.


Gonzalez v. State                                                                        Page 2
        The doctrine of forfeiture by wrongdoing is an equitable exception to

confrontation claims. Gonzales v. State, 195 S.W.3d at 117. The doctrine substantially

conforms to the requirements set forth in Giles v. California, 554 U.S. 353 (2008); Shepherd

v State, 489 S.W.3d 559, 574 (Tex. App.—Texarkana 2016, pet. ref’d). The exception has

been codified in Texas and that codification is, in relevant part, as follows:

                (a) A party to a criminal case who wrongfully procures the
                    unavailability of a witness or prospective witness:

                (1) may not benefit from the wrongdoing by depriving the
                    trier of fact of relevant evidence and testimony; and

                (2) forfeits the party's right to object to the admissibility of
                    evidence or statements based on the unavailability of the
                    witness as provided by this article through forfeiture by
                    wrongdoing.

                (b) Evidence and statements related to a party that has
                    engaged or acquiesced in wrongdoing that was intended
                    to, and did, procure the unavailability of a witness or
                    prospective witness are admissible and may be used by
                    the offering party to make a showing of forfeiture by
                    wrongdoing under this article, subject to Subsection (c).

                (c) In determining the admissibility of the evidence or
                    statements described by Subsection (b), the court shall
                    determine, out of the presence of the jury, whether
                    forfeiture by wrongdoing occurred by a preponderance of
                    the evidence. If practicable, the court shall make the
                    determination under this subsection before trial using the
                    procedures under Article 28.01 of this code and Rule 104,
                    Texas Rules of Evidence.

                (d) The party offering the evidence or statements described
                    by Subsection (b) is not required to show that:


Gonzalez v. State                                                                     Page 3
                (1) the actor's sole intent was to wrongfully cause the
                    witness's or prospective witness's unavailability;

                (2) the actions of the actor constituted a criminal offense; or

                (3) any statements offered are reliable.

TEX. CODE CRIM. PROC. ANN., art. 38.49 (West).

        A decision as to whether to admit evidence is a matter within the trial court’s

discretion and the decision will not be reversed in the absence of an abuse of discretion.

Osbourn v. State, 92 S.W.3d 531, 537–38 (Tex. Crim. App. 2002). If there is evidence to

support the trial court's decision to admit evidence, there is no abuse of discretion, and

we must defer to that decision. Id. at 538.

        Prior to trial, the State filed a motion in which it asked the trial court to determine

the admissibility of certain statements made by C.S. to others. The trial court conducted

a hearing on that motion.

        Dr. Soo Battle, a board-certified pediatrician employed by the Advocacy Center

for Crime Victims and Children, testified at the hearing. Dr. Battle examined C.S. on

February 8, 2016. In addition to her testimony, Dr Battle’s written report was admitted

into evidence.

        At the time of the examination, C.S. was in the seventh grade. C.S. lived with her

mother and her half-brother; Appellant was the half-brother’s father. Appellant had

lived with C.S., C.S.’s mother, and C.S.’s half-brother until about four weeks before the



Gonzalez v. State                                                                        Page 4
examination. He moved out when the sexual abuse was disclosed. When Appellant

moved out, he took various firearms with him.

        C.S. told Dr. Battle that, “[Appellant] was raping me.” She also told Dr. Battle that,

“He was doing stuff that I didn’t like sexually.” C.S. detailed those things to Dr. Battle.

Appellant told C.S. that he would hurt her if “I didn’t do it.” The sexual abuse started

when C.S. was eight years old.

        Around the time that the sexual abuse started, C.S. began taking Melatonin for

sleep difficulties. C.S. also underwent counseling for her sleep problems. At times, C.S.

had nightmares about the incidents. She also showed symptoms of depression that were

manifested by her cutting herself on her arm and stomach. The cutting incidents began

when Appellant began hitting her. C.S. displayed symptoms typically associated with

sexual abuse.

        Appellant punished C.S. “a lot” by taking away her phone, spanking her with a

belt, by hitting her, and by cutting her on her knees. Dr. Battle saw the scars. At the time

of Dr. Battle’s exam, C.S. was afraid that Appellant might try to kill her.

        Britni Hosick, a social worker at the Advocacy Center, had numerous sessions

with C.S. At the first meeting, C.S. was very anxious but did not want to disclose the

source of her anxiety. Later, she revealed that source: Appellant had been released from

jail and she was concerned that he might hurt her or her mother. C.S. was also afraid for




Gonzalez v. State                                                                       Page 5
her little brother. Additionally, she was anxious about an upcoming court date and her

having to face Appellant.

        On January 20, 2016, Heydi McKinney, a bilingual forensic interviewer at the

Advocacy Center, conducted a forensic interview with C.S. C.S. was reluctant to talk

about what had happened to her. She told McKinney that Appellant yelled at her “a lot”

and that she was scared of him; she was also in fear for others. Appellant had told C.S.

not to tell her mother. McKinney believed that C.S.’s reluctance to talk to her was because

C.S. took Appellant’s warning to mean that she was not to tell anyone.

        Clara Santos, C.S.’s mother, testified that she and Appellant were married for five

years and had a son together. Appellant was over-protective of his son, but he picked on

C.S. C.S. had told Santos earlier that Appellant was abusing her, but Appellant convinced

Santos that C.S. was lying because C.S. did not like him. Later, Santos personally found

out about the abuse when she walked into C.S.’s room and saw that “this man was on

her.”

        Santos also knew that Appellant had hit C.S. to keep her from telling anyone about

the abuse. Santos had seen the bruises on C.S’s legs. C.S. had begged Santos not to make

her testify. C.S. was terrified to face Appellant in court because of what he had done to

her from the time that she was eight until she was twelve years old.

        Dr. William Lee Carter, a psychologist with expertise in the field of sexual abuse

of children, testified that suicidal ideation and self-abuse is “quite common and directly


Gonzalez v. State                                                                    Page 6
tied to the pain associated with sexual abuse.” Cutting is common and related to sexual

abuse. Perpetrators of sexual abuse will use sexual abuse to satisfy their desires but will

also engage in other behavior as a means to keep their victim under their control. An

abuser might take advantage of an imbalance in the relationship between an adult and a

child—as well as direct threats—to ensure that the abuse is never disclosed.

        When C.S. was subpoenaed, “all the facts that she is living under, the helplessness

she is living with, the gloom and doom she experiences, those things are coming to

fruition and she would see that now we’re not talking in abstract, we’re talking in reality,

and the weight of that burden can be such that she thinks, ‘I can’t do it. I can’t go there.”

According to Dr. Carter, when C.S. received the subpoena, that was her inflection point

and prompted her to take her own life.

        Dr. Carter testified that, based upon the sexual abuse in this case and Appellant’s

repeated actions of emotional, physical, and sexual abuse, it could be strongly implied

that it was Appellant’s intention that C.S. never disclose what happened to her. Dr.

Carter opined that there was “little question that [C.S.’s] offender, if it’s true that he

offended her, had every intention of buying her silence.”

        Appellant denied that he ever did more than discipline C.S.. He maintains that

the evidence that we have outlined is insufficient to show that the forfeiture by

wrongdoing doctrine allows for the admission of C.S.’s statements to others.




Gonzalez v. State                                                                      Page 7
        In support of his argument, Appellant relies upon Brown v. State, 618 S.W.3d 352

(Tex. Crim. App. 2021). There, the alleged victim of family violence did not show up for

trial. The defendant had earlier told the officer who was trying to locate the victim that

he did not know where she was. Later, when an officer went to the same address to serve

a subpoena on the victim, she answered the door. She slammed the door in the officer’s

face when she discovered his purpose. Apparently, she was living with the defendant at

the time and the defendant had lied about not knowing where she was. The evidence

showed that he committed the family violence offense charged in the case and that he

had previously committed family violence against the same victim.

        On appeal, Brown claimed that the State had failed to prove by a preponderance

of the evidence that he procured the victim’s unavailability to testify at trial. When the

case reached the Texas Court of Criminal Appeals, a majority of the court agreed with

him. The Court held that any connection between Brown’s acts and the victim’s failure

to appear at trial was pure speculation. Id. at 359. The Court noted that there was no

evidence that Brown did anything to influence the victim not to appear. Id.

        The case before us is quite different. Appellant had exerted his will over C.S. from

the time that she was eight years old until she was twelve. He had spanked her with a

belt, hit her, left bruises on her legs, cut her knees, continuously sexually abused her for

years, and threatened to hurt her and her mother if she ever told. The professionals who

testified all agreed that C.S. had every reason to believe Appellant’s threats.


Gonzalez v. State                                                                     Page 8
        Furthermore, as we have noted, Dr. Carter’s opinion was that Appellant’s actions

indicated that it was Appellant’s intent that C.S. never disclose what had happened to

her. In Dr. Carter’s expert opinion, there was “little question that her offender, if it’s true

that he offended her, had every intention of buying her silence.”

        We hold that the evidence was sufficient to show by a preponderance of the

evidence that Appellant wrongfully procured C.S.’s unavailability to testify, and that he

intended to and did procure her unavailability as a witness. The State was not required

to prove that that was the sole intent behind Appellant’s actions. See TEX. CODE CRIM.

PROC. ANN., art. 38.49 (d) (1) (West). The trial court did not abuse its discretion when it

admitted C.S.’s out of court statements. We overrule Appellant’s first issue on appeal.

        In his second issue on appeal, Appellant maintains that the trial court abused its

discretion when it denied his unsworn motion for continuance. Appellant contends that

the trial court erred because its denial of his motion for continuance resulted in a denial

of his rights to due process and effective assistance of counsel. We disagree.

        The State asserts that Appellant waived his complaint regarding the trial court's

denial of his motion for continuance because the motion was not sworn to by anyone.

We agree with the State's contention. Article 29.08 of the Texas Code of Criminal

Procedure provides that “[a]ll motions for continuance must be sworn to by a person

having personal knowledge of the facts relied on for the continuance.” TEX. CODE CRIM.

PROC. ANN. art. 29.08 (West).


Gonzalez v. State                                                                        Page 9
        An unsworn motion for continuance preserves nothing for review. See Dewberry

v. State, 4 S.W.3d 735, 754–55 (Tex. Crim. App. 1999) (To be preserved for appeal,

a motion for continuance must be in writing and sworn to.). There is no due process

exception to this requirement. See Blackshear v. State, 385 S. W.3d 589, 591 (Tex. Crim.

App. 2012). We know of no authority to the contrary, and have been directed to none

when the claim is one of effective assistance of counsel. Appellant did not preserve error

on his complaint about the trial court’s denial of his motion for continuance. We overrule

Appellant’s second issue on appeal.

        We affirm the judgment of the trial court.




                                                         JIM R. WRIGHT
                                                         Senior Chief Justice

Before Chief Justice Gray,
       Justice Smith, and
       Justice Wright1
Affirmed
Opinion delivered and filed January 12, 2022
[CRPM]




1
  The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.


Gonzalez v. State                                                                                 Page 10